Opinion of the majority of the Court delivered by
Judge Gayle.
The question embraced by the first and third assignments is, Had the defendant a right to set off a demand for a sum beyond the jurisdiction of the Justice 1
The Statute directs that if two or more dealing together be indebted to each other upon bonds, bills, bargains, promises, or the like, and one of them commences an action in any Court, if the defendant cannot gainsay the deed, bargain, or assumption, upon which he is sued, it shall be lawful for such defendant to plead payment of all or part of the debt or sum demanded, and give any bond, bill, receipt, or account in evidence, (a) If there were any doubt as to the propriety of admitting the set off on the trial before the Justice, it is very clear that the light was secured to the defendant on the trial de novo before the Jury in the Circuit Court.
The other assignment relates to the certificate of the Jury of the balance due from the plaintiff to the defendant. As to this matter the Statute is but directory to the Jury, and the certificate forms no part of the verdict. Let the judgment be affirmed.
Judge Saffold dissenting.
Judge Crenshaw having presided in the Court below, did not sit.

 Laws Ala. 457.